Exhibit 10.1

BRIAN RECATTO

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made effective as of
February 28, 2007, between Charles Holston, Inc., (“CHI”), a Louisiana
corporation that is a wholly-owned subsidiary of OMNI Energy Services Corp., a
Louisiana corporation (“OMNI”) and Brian Recatto, a resident of Lafayette,
Louisiana (“Employee”). In order to protect the goodwill of CHI and OMNI and in
consideration of the premises and the mutual covenants contained herein, the
parties hereby agree as follows:

1. Employment. CHI hereby agrees to employ Employee and Employee hereby agrees
to work for CHI as its Vice President of Charles Holston, Inc., or such other
salaried, executive position as CHI and Employee shall mutually agree. So long
as Employee is employed by CHI, Employee shall devote Employee’s skill, energy
and substantially all of his business-related efforts to the faithful discharge
of Employee’s duties as a salaried, exempt employee of CHI. In providing
services hereunder, Employee shall comply with and follow in all directives,
policies, standards and regulations from time to time established by the Board
of Directors of CHI and OMNI.

2. Term of Employment. Employee’s employment by CHI pursuant to this Agreement
shall continue in effect until December 31, 2009 (the “Initial Period”), which
shall be automatically extended for additional, successive one year periods (the
“Additional Periods”) commencing on January 1, 2010, unless either party gives
notice of non-renewal as provided in Section 6(d) or otherwise terminates this
Agreement in accordance with the other provisions of Section 6.

3. Representations and Warranties. Employee represents and warrants that
Employee is under no contractual or other restrictions or obligations that will
limit Employee’s activities on behalf of CHI or OMNI or will prohibit or limit
the disclosure or use by Employee of any information which directly or
indirectly relates to the business of CHI or OMNI or the services to be rendered
by Employee under this Agreement.

4. Compensation. Subject to the provisions of Section 6, Employee will be
entitled to the compensation and benefits set forth in this Section 4.

(a) During the Initial Period, OMNI shall pay Employee an Annual Base Salary,
payable semi-monthly, in equal semi-monthly installments at a rate equal to
$150,000 per year. In each Additional Period, CHI shall pay to Employee an
Annual Base Salary (not less than $150,000 per year) determined by the OMNI
Board of Directors following its annual salary and performance review.
Employee’s Annual Base Salary will be reviewed annually in the fourth quarter of
each fiscal year of Employee’s employment hereunder, commencing in the fourth
quarter of fiscal year 2007.

(b) Employee shall be eligible to receive an annual bonus. For 2007, the bonus
will be calculated per Exhibit “C” (attached) as if the Employee were a Unit
Vice President. The bonus targets for subsequent years will be generated by
OMNI’s CEO, approved



--------------------------------------------------------------------------------

by the OMNI Board of Directors, and presented to Employee before April 1. The
bonus will be determined and if appropriate, awarded by the Board during each
calendar year beginning with the 2007 calendar year, but will be paid following
the closing of the books and records of OMNI for each such calendar year, but
not later than April 1 of the following calendar year.

(c) All payments of salary and other compensation to Employee shall be made
after deduction of any taxes required to be withheld with respect thereto under
applicable federal and state laws.

5. Fringe Benefits; Expenses.

(a) During the term of employment of Employee hereunder, Employee shall be
entitled to participate in all employee benefit plans sponsored by OMNI and made
available for salaried, exempt employees, including sick leave and disability
leave, health insurance, 401(k) plans and Stock Incentive Plans.

(b) CHI will reimburse Employee for all reasonable business expenses incurred by
Employee in the scope of Employee’s employment; provided, however, that Employee
must file expense reports with respect to such expenses and otherwise comply
with CHI’s and OMNI’s policies as are in effect from time to time and are made
known to Employee.

(c) During the term of employment of Employee hereunder, Employee shall be
entitled to paid vacation during each calendar year (prorated for any partial
year) and to paid holidays and other paid leave set forth in and in accordance
with CHI’s and OMNI’s policies in effect from time to time for other salaried,
exempt employees. Any vacation not used during a calendar year may not be used
during any subsequent period. Employee shall be compensated for any unused
vacation upon termination of this Agreement for any reason.

6. Termination or Non-Renewal of Employment.

(a) Termination by CHI Without Cause. CHI may terminate Employee’s employment
hereunder at any time during the term of this Agreement Without Cause by
delivery of thirty (30) days prior written notice by CHI to Employee. After such
termination of employment, CHI shall pay: (i) the Annual Base Salary then in
effect in semi-monthly payments and in accordance with CHI’s normal payroll
practices for the remainder of the Initial Period if Employee is terminated
during the Initial Period and (ii) vacation pay earned but not taken to the date
of such termination. Upon termination of Employee’s employment hereunder,
Employee shall be deemed to have resigned from all offices, directorships, and
committee positions then held with CHI, OMNI or any Affiliate.

(b) Termination by Employee. Employee may terminate Employee’s employment
hereunder at any time during the term of this Agreement by delivery of thirty
(30) days prior written notice by Employee to CHI. Promptly after such
termination of employment, CHI shall pay to Employee an amount equal to the sum
of: (i) Employee’s earned but unpaid Annual Base Salary through the date of
termination of employment at the rate in effect at the time of such termination
and (ii) vacation pay earned but not taken to the date of such termination. Upon
termination of Employee’s employment hereunder, Employee shall be deemed to have
resigned from all offices, directorships, and committee positions then held with
CHI, OMNI or any Affiliate.



--------------------------------------------------------------------------------

(c) Termination for Cause. If CHI terminates Employee’s employment for Cause (by
delivering written notice of termination setting forth the event or events
constituting Cause and the effective date of such termination) the payments due
to Employee shall be limited to the amounts described in Section 6(b)(i) and
(ii). Upon termination of Employee’s employment hereunder, Employee shall be
deemed to have resigned from all offices, directorships, and committee positions
then held with CHI, OMNI or any Affiliate.

(d) Non-Renewal of Employment. Either CHI or Employee may elect not to renew
Employee’s employment hereunder at the end of the Initial Period, or at the end
of any Additional Period thereafter, by delivery of thirty (30) calendar days
prior written notice by the electing party to the other party. At the expiration
of the employment term, CHI shall pay to Employee an amount equal to the sum of:
(i) Employee’s earned but unpaid Annual Base Salary through the date of
termination of employment at the rate then in effect and (ii) vacation pay
earned but not taken to the date of such termination. Upon termination of
Employee’s employment hereunder, Employee shall be deemed to have resigned from
all offices, directorships, and committee positions then held with CHI, OMNI or
any Affiliate.

(e) Waiver of Claims. In the event this Agreement is terminated by CHI without
Cause, Employee agrees to accept, in full settlement of any and all claims,
losses, damages and other demands that Employee may have arising out of such
termination or non-renewal, as liquidated damages and not as a penalty, the
payments and benefits set forth in this Agreement. Employee hereby waives any
and all rights Employee may have to bring any cause of action or proceeding
contesting any such termination or non-renewal; provided, however, that such
waiver shall not be deemed to affect Employee’s rights to enforce any other
obligations of CHI or OMNI unrelated to employment Under no circumstances shall
Employee be entitled to any compensation or confirmation of any benefits under
this Agreement for any period of time following Employee’s date of termination
if Employee’s termination is for Cause.

(f) Death. If Employee dies during his employment by CHI under this Agreement,
(i) the Employee’s employment will terminate on the date of his death, (ii) CHI
will pay to Employee’s estate the remainder of Employee’s Annual Base Salary at
the rate then in effect through the end of the month following the month in
which such death occurred, and (iii) Employee’s estate shall be entitled to all
rights and benefits that Employee may have under the terms of OMNI’s Employee
Benefit Plans and Stock Incentive Plans subject to the terms of those Plans.

(g) Disability. If Employee becomes disabled during his employment by CHI as the
result of a Disability, (i) the Employee’s employment will terminate on the date
of his Disability, (ii) OMNI will pay to Employee the remainder of Employee’s
Annual Base Salary at the rate then in effect through the end of the month
following the month in which such Disability occurred, and (iii) Employee shall
be entitled to all rights and benefits that Employee may have under the terms of
OMNI’s Employee Benefit Plans and Stock Incentive Plans subject to the terms of
those Plans.



--------------------------------------------------------------------------------

7. Covenant Not to Compete.

(a) During Employee’s employment with CHI or any of its Affiliates and
thereafter during the Restricted Period (as defined in Exhibit A attached
hereto), Employee will not engage in or carry on, directly or indirectly, either
in Employee’s individual capacity or as a member of a partnership or as a
shareholder, investor, owner, officer or director of a company or other entity,
or as an employee, agent, associate or consultant of any person, partnership,
corporation or other entity, any business in Texas, Louisiana, Mississippi or
any parish or county thereof (including but not limited to the Parishes and
Counties listed on Exhibit “B”) or the offshore waters within one-hundred
(100) miles of the coast of any such state that directly competes with any
services or products produced, sold, provided, conducted or developed, by CHI or
OMNI on the date of termination of Employee’s employment including the services
described on Exhibit A as “OMNI’s Business.”

(b) Notwithstanding the foregoing, Employee shall not be deemed to be in
violation of Section 7(a) based solely on the ownership of: (a) less than five
(5%) percent of any class of securities registered under the Securities Exchange
Act of 1934, as amended; or (b) CHI Labor Services, Inc. or its successor in
interest ( collectively “CHI Labor”).

(c) Employee acknowledges that the limitations set forth in this Section 7 are
reasonable and necessary for the protection of CHI and OMNI and its Affiliates.
In this regard, Employee specifically agrees that the limitations as to period
of time and geographic area, as well as all other restrictions on Employee’s
activities specified herein, are reasonable and necessary for the protection of
CHI and OMNI and its Affiliates. Employee further acknowledges that the parties
anticipate that Employee will be actively seeking markets for the products and
services of CHI and OMNI and its Affiliates throughout the United States during
Employee’s employment with CHI.

(d) In the event that there shall be any violation of the covenants set forth in
this Section 7, then the time limitation thereof shall be automatically extended
for a period of time equal to the period of time during which such violation
continues; and in the event CHI or OMNI is required to seek relief from such
violation in any court, board of arbitration or other tribunal, then the
covenant shall be extended for a period of time equal to the pendency of such
proceedings, including all appeals.

(e) Employee agrees that the remedy at law for any breach by Employee of this
Section 7 will be inadequate and that CHI and OMNI shall also be entitled to
injunctive relief.

8. Non-solicitation. During Employee’s employment with CHI or any of its
Affiliates and thereafter during the Restricted Period, Employee will not
whether for the Employee’s own account or the account of any other Person
(a) solicit, employ, or otherwise engage as an employee, independent contractor,
or otherwise, any Person who is an employee of CHI, OMNI or any of its
Affiliates or in any manner induce or attempt to induce any employee of CHI,
OMNI and any such Affiliate to terminate his employment with CHI, OMNI or such
Affiliate or (b) interfere with CHI’s, OMNI’s or any of its Affiliate’s
relationship with any Person, including any Person who at any time during the
Employee’s employment with CHI, was



--------------------------------------------------------------------------------

an employee, contractor, supplier, or customer of CHI, OMNI or any such
Affiliate. The ownership and operation of CHI Labor shall not be deemed to
violate the provisions of this section.

9. Confidential Information; Business Opportunity. During the term of Employee’s
employment hereunder, and for five (5) years after Employee’s termination of
employment, Employee shall not use or disclose, without the prior written
consent of OMNI, Confidential Information (as defined in Exhibit A attached
hereto) relating to CHI, OMNI or any of its Affiliates, and upon termination of
Employee’s employment will return to CHI all written materials in Employee’s
possession embodying such Confidential Information. Employee will promptly
disclose to CHI all Confidential Information, as well as any domestic business
opportunity related to CHI or OMNI which comes to Employee’s attention during
the term of Employee’s employment with CHI. Employee will not take advantage of
or divert any such business opportunity for the benefit of Employee or any other
Person (as defined in Exhibit A attached hereto) without the prior written
consent of CHI. Employee agrees that the remedy at law for any breach by
Employee of this Section 9 will be inadequate and that CHI and OMNI shall also
be entitled to injunctive relief. Nothing in this section shall be construed to
limit the Employee’s ownership and operation of CHI Labor during the term of his
employment.

10. Intellectual Property.

(a) To the extent they relate to, or result from, directly or indirectly, the
actual or anticipated operations of CHI, OMNI or any of its Affiliates, Employee
hereby agrees that all patents, trademarks, copyrights, trade secrets, and other
intellectual property rights, all inventions, whether or not patentable, and any
product, drawing, design, recording, writing, literary work or other author’s
work, in any other tangible form developed in whole or in part by Employee
during the term of this Agreement, or otherwise developed, purchased or acquired
by CHI, OMNI or any of its Affiliates, shall be the exclusive property of CHI,
OMNI or such Affiliate, as the case may be (“Intellectual Property”).

(b) Employee will hold all Intellectual Property in trust for CHI and will
deliver all Intellectual Property in Employee’s possession or control to CHI
upon request and, in any event, at the end of Employee’s employment with CHI.

(c) Employee shall assign to CHI all property rights that Employee may now or
hereafter have in the Intellectual Property. Employee shall take such action,
including, but not limited to, the execution, acknowledgment, delivery and
assistance in preparation of documents, and the giving of testimony, as may be
requested by CHI to evidence, transfer, vest or confirm CHI’s right, title and
interest in the Intellectual Property.

(d) Employee will not contest the validity of any invention, any copyright, any
patent, or any trademark registration owned by or vesting in CHI, OMNI or any of
its Affiliates under this Agreement.

(e) Nothing in this section shall be construed to limit, prohibit or impair the
Employee’s ownership and operation of CHI Labor.



--------------------------------------------------------------------------------

11. Mediation. Any controversy which may arise under this Agreement, whether it
be between Employee and CHI or OMNI or any of its officers, directors,
shareholders, employees, agents, benefit plans, or Affiliates, shall first be
heard before a mutually agreed upon mediator. Any mediation shall take place in
Lafayette, Louisiana, or as otherwise agreed upon by the parties. However,
Employee retains any and all rights he may have to complain to, and file charges
with, any administrative agency dealing with the rights of employees and to
participate in all administrative proceedings before those agencies. This
provision shall not preclude either party from seeking temporary injunctive
relief from a court of competent jurisdiction.

12. Definitions. As used in this Agreement, the terms defined in Exhibit A have
the meanings assigned to such terms in such exhibit.

13. Notices. All notices, requests, demands and other communications required by
or permitted under this Agreement shall be in writing and shall be sufficiently
delivered if delivered by hand, by courier service, or sent by registered or
certified mail, postage prepaid, to the parties at their respective addresses
listed below:

 

  (a) If to Employee:

Brian Recatto

103 Fursman

Lafayette, LA 70503

 

  (b) If to CHI or OMNI:

OMNI Energy Services Corp.

P.O. Box 3761

Lafayette, LA 70502-3761

Attention: President

Any party may change such party’s address by furnishing notice to the other
party in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

14. Assignment. This Agreement is personal to Employee, and Employee shall not
assign any of Employee’s rights or delegate any of Employee’s duties hereunder
without the prior written consent of CHI. CHI shall have the right to assign
this Agreement to a successor in interest in connection with a merger, sale of
substantially all assets, or the like; provided however, that an assignment of
this Agreement to an entity with operations, products or services outside of the
industries in which CHI or OMNI is then active shall not be deemed to expand the
scope of Employee’s covenant not to compete with such operations, products or
services without Employee’s written consent. CHI shall require any Person who is
the successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization, or otherwise) to all or substantially all of the business and/or
assets of CHI to expressly assume and agree to perform, by a written agreement,
all of the obligations of CHI under this Agreement.



--------------------------------------------------------------------------------

15. Survival. The provisions of this Agreement shall survive the termination of
Employee’s employment hereunder in accordance with their terms.

16. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Louisiana without regard
to the choice-of-law principles thereof.

17. Choice of Forum; Consent to Jurisdiction. Any suit, action or proceeding
arising with respect to the validity, construction, enforcement or
interpretation of this Agreement, and all issues relating in any manner thereto,
shall be brought in the United States District Court for the Western District of
Louisiana, Lafayette Division, or in the event that federal jurisdiction does
not pertain, in the state courts of the State of Louisiana in Lafayette Parish.
Each of the parties hereto hereby submits and consents to the jurisdiction of
such courts for the purpose of any such suit, action or proceeding and hereby
irrevocably waives (a) any objection which any of them may now or hereafter have
to the placing of venue in such courts, and (b) any claim that any such suit,
action or proceeding brought in such court has been brought in an inconvenient
forum.

18. Binding Upon Successors. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

19. Entire Agreement. This Agreement constitutes the entire agreement between
CHI and Employee with respect to the terms of employment of Employee by CHI and
supersedes all prior agreements and understandings, whether written or oral,
between them concerning such terms of employment.

20. Amendments and Waivers. This Agreement may be amended, modified or
supplemented, and any obligation hereunder may be waived, only by a written
instrument executed by the parties hereto. The waiver by either party of a
breach of any provision of this Agreement shall not operate as a waiver of any
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as a waiver hereof,
nor shall any single or partial exercise of any such right or remedy by such
party preclude any other or further exercise thereof or the exercise of any
other right or remedy.

21. Cumulative Rights and Remedies. All rights and remedies hereunder are
cumulative and are in addition to all other rights and remedies provided by law,
agreement or otherwise. Employee’s obligations to CHI and CHI’s rights and
remedies hereunder are in addition to all other obligations of Employee and
rights and remedies of CHI created pursuant to any other agreement and to
applicable law.

22. Construction. Each party to this Agreement has had the opportunity to review
this Agreement with legal counsel. This Agreement shall not be construed or
interpreted against any party on the basis that such party drafted or authored a
particular provision, parts of or the entirety of this Agreement.

23. Severability. In the event that any provision or provisions of this
Agreement are held to be invalid, illegal or unenforceable by any court of law
or otherwise, the remaining provisions of this Agreement shall nevertheless
continue to be valid, legal and enforceable as



--------------------------------------------------------------------------------

though the invalid or unenforceable parts had not been included therein. In
addition, in such event the parties hereto shall negotiate in good faith to
modify this Agreement so as to affect the original intent of the parties as
closely as possible with respect to those provisions which were held to be
invalid, illegal or unenforceable.

24. Attorneys’ Fees and Costs. If any action at law or in equity is brought to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which it may be entitled.

25. Management/Employment Agreements. By execution hereof, Employee represents
and warrants that he has no current employment agreements, management agreements
or consulting agreements with any third party.

IN WITNESS WHEREOF, CHI and Employee have executed this Agreement on the date
first above written.

 

CHI: CHARLES HOLSTON, INC. By:  

/s/ James C. Eckert

Name:   James C. Eckert Title:   President EMPLOYEE:

/s/ Brian Recatto

Brian Recatto



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Annual Base Salary” means the salary of Employee in effect at the relevant time
determined in accordance with Section 4(a) hereof.

“Affiliate” means, with respect to any Person, each other Person who controls,
is controlled by, or is under common control with the Person specified.

“Cause” when used in connection with the termination of employment with OMNI,
means the termination of Employee’s employment by OMNI by reason of: (i) the
conviction of, or the entering of a guilty plea or plea of no contest with
respect to, any felony, or the equivalent thereof, or any crime or offense
(whether or not for personal gain) that causes or may reasonably be expected to
cause harm to the financial condition or business reputation of CHI or OMNI or
any of its Affiliates or that involves theft, fraud, embezzlement, moral
turpitude, intentional damage to property of CHI or OMNI or any of its
Affiliates or similar conduct; (ii) the commission (or attempted commission) by
Employee of an act of fraud upon CHI or OMNI or any of its Affiliates; (iii) the
misuse or diversion (or attempted misuse or diversion) of any material amount of
CHI or OMNI’s or any of its Affiliates’ funds or property; (iv) fraudulent or
willful and material misrepresentation or concealment on any written report
submitted to OMNI or any of its Affiliates; (v) failure by Employee to adhere in
any material respect to any written policy of CHI or OMNI or any of its
Affiliates, breach of this Agreement in any material respect, or failure to
perform material duties assigned to Employee hereunder or the habitual neglect
thereof, in each case described in this clause (v), after reasonable written
notice and opportunity to cure has been given by CHI or OMNI; (vi) the
appropriation (or attempted appropriation) of a material business opportunity of
CHI or OMNI or any of its Affiliates, including attempting to secure or securing
personal profit in connection with any transaction entered into on behalf of CHI
or OMNI or any of its Affiliates provided Employee has been given reasonable
notice and and an opportunity to cure the alleged default; (vii) the engagement
by Employee in any conflict of interest with CHI or OMNI or any of its
Affiliates without compliance with CHI’s or OMNI’s conflict of interest policy,
if any, then in effect provided Employee has been given reasonable notice and
and an opportunity to cure the alleged default;; (viii) the engagement by
Employee, without the prior written approval of the Board of Directors of CHI or
OMNI, in any activity or venture which competes with the domestic business of
CHI or OMNI or any of its Affiliates; (ix) the engagement in any behavior or
conduct which would constitute a material violation of the provisions of CHI’s
or OMNI’s insider trading policy or a material violation of any business ethics
policy, if any, then in effect; or (x) the engagement in any behavior or conduct
which, in the judgment of the Board of Directors, is detrimental to or harms the
business or reputation of CHI or OMNI or any of its Affiliates, after reasonable
notice and opportunity to cure has been given by CHI or OMNI; or (xi) the
engagement by or acceptance of employment with another company or entity other
than CHI Labor.

“Confidential Information” includes information conveyed or assigned to CHI or
OMNI or any of its Affiliates by Employee or conceived, compiled, created,
developed, discovered or obtained by Employee from and during Employee’s
employment relationship with CHI, whether



--------------------------------------------------------------------------------

solely by Employee or jointly with others, which concerns the affairs of CHI or
OMNI or its Affiliates and which CHI or OMNI could reasonably be expected to
desire be held in confidence, or the disclosure of which would likely be
embarrassing, detrimental or disadvantageous to CHI or OMNI or its Affiliates
and without limiting the generality of the foregoing includes information
relating to inventions, and the trade secrets, technologies, algorithms,
methods, products, services, finances, business plans, marketing plans, legal
affairs, supplier lists, client lists, potential clients, business prospects,
business opportunities, personnel assignments, contracts and assets of CHI or
OMNI or any of its Affiliates and information made available to CHI or OMNI or
any of its Affiliates by other parties under a confidential relationship.
Confidential Information, however, shall not include information (a) which is,
at the time in question, in the public domain through no wrongful act of
Employee, (b) which is later disclosed to Employee by one not under obligations
of confidentiality to CHI or OMNI or any of its Affiliates or Employee,
(c) which is required by court or governmental order, law or regulation to be
disclosed, or (d) which CHI or OMNI has expressly given Employee the right to
disclose pursuant to written agreement.

“Disability” means that Employee (a) has become physically or mentally incapable
(excluding infrequent and temporary absences due to ordinary illnesses) of
properly performing the services required of him in accordance with his
employment obligations, (b) such capacity shall exist or be reasonable expected
to exist for more than 180 days in the aggregate during any period of 12
consecutive months, and (c) either Employee and his physician or the OMNI
Compensation Committee shall have given the other 60 days written notice of his
or its intention to terminate Employee’s active employment because of such
Disability. Notwithstanding the foregoing definition, Employee shall be deemed
to have become disabled for purposes of this Agreement, if the insurer providing
OMNI’s Disability policy (if any) shall find, during the term of such policy and
pursuant to the provisions of such policy, that Employee is so mentally or
physically disabled as to be unable to reasonably engage in his job
responsibility and that such Disability is permanent and will be continuous
during the remainder of Employee’s life, and either the Employee and his
physician or the OMNI Compensation Committee shall have given the other 60 days
written notice of his or its intention to terminate Employee’s active employment
because of such Disability.

“OMNI’s Business” means oilfield seismic support services, domestic oilfield
equipment sales and rental services and oilfield environmental services.

“Person” means any individual, corporation, trust, partnership, limited
partnership, foundation, association, limited liability company, limited
liability partnership, joint stock association or other legal entity.

“Restricted Period” means the period beginning on the effective date of the
termination of Employee’s employment with CHI and its Affiliates for any reason
(including non-renewal) and ending two (2) years after the termination of
Employee’s employment.



--------------------------------------------------------------------------------

EXHIBIT “B”

SECTION 7 NON-COMPETE

PARISHES AND COUNTIES

 

Louisiana:

  

Texas:

   Mississippi:

Beauregard

   San Augustine    Hancock

Calcasieu

   Sabine    Harrison

Cameron

   Tyler    Jackson

Allen

   Jasper   

Jefferson Davis

   Newton   

Evangeline

   Harris   

Acadia

   Liberty   

Vermilion

   Hardin   

St. Landry

   Orange   

Lafayette

   Jefferson   

St. Martin

   Chambers   

Iberia

   Galveston   

West Baton Rouge

   Fort Bend   

Iberville

   Wharton   

East Baton Rouge

   Lavaca   

St. Mary

   Dewitt   

Livingston

   Victoria   

Ascension

   Jackson   

Assumption

   Matagorda   

St. James

   Brazoria   

Terrebonne

   Calhoun   

Tangipahoa

   Refugio   

St. John the Baptist

   Goliad   

St. Charles

   Bee   

Lafourche

   Aransas   

St. Tammany

   San Patricio   

Orleans

   Nueces   

Jefferson

   Kleberg   

St. Bernard

   Kennedy   

Plaquemines

     



--------------------------------------------------------------------------------

LOGO [g57316logo.jpg]

Exhibit “C”

The 2006 incentive bonus program for OMNI Business Unit Vice Presidents is based
on the highest annual base salary of all participating executives. The program
will be capped at 75% of the highest annual base salary, with 60% being
discretionary and 40% being based on the criteria listed in the table below.

The table provides a list of specific performance targets and the maximum
allowable percentage for each milestone. The executives must receive a minimum
of 80% of the target goal to receive any portion thereof. Likewise, the maximum
allowable bonus can never exceed 120% in any one category. Any payouts would
then be prorated in accordance to the successful completion of the goals listed
in the following table. The bonus pool will be created by combining all three
executives’ incentive bonus and each will be eligible for one-third of the total
bonus money available in the pool.

 

OBJECTIVES   

GOAL

   INCENTIVE
BONUS Business:    Annual Projected Pro Forma - Combined Revenue    15%   
Annual Projected Pro Forma - Combined Net Income at Business Unit Level    15%
Personnel:    Key Personnel Evaluations / Training for each Business Unit as
agreed upon    5% HSE:    Annual Projected OGP TRIR – Combined Statistics as
mutually agreed upon    5%    TOTAL POTENTIAL INCENTIVE BONUS    40%

To qualify for this program you must be an employee of OMNI Energy Services
Corp. on January     , 2007. Incentive bonuses that are realized will be paid
after finalized year-end results have been confirmed and verified, but not later
than April 1.